Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 23, 2020

                                       No. 04-20-00014-CR

                                         Luis MARQUEZ,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CR5801
                         Honorable Stephanie R. Boyd, Judge Presiding


                                          ORDER

        The State's appellee's brief was originally due on August 24, 2020. The State has been
granted one extension of time in which to file its brief, until September 23, 2020. On September
23, 2020, the State filed its second request for a thirty-day extension and asserts it will request no
further extensions. The Motion for Extension of Time to File State's Brief is GRANTED. The
State's brief is due no later than October 20, 2020.



                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2020.



                                                       ___________________________________
                                                       Michael A. Cruz,
                                                       Clerk of Court